     Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A        §
                                   §
BRAZOS LICENSING AND
                                   §
DEVELOPMENT,
                                   §
               Plaintiff,          §
                                   §
         v.                        §       Civil Action No. 6:20-cv-577
                                   §
GOOGLE LLC,                        §
                                   §
               Defendant.          §

GOOGLE’S REPLY IN SUPPORT OF MOTION TO DISMISS UNDER FEDERAL RULE
          12(B)(6) FOR FAILURE TO STATE A CLAIM FOR RELIEF
         Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 2 of 14


                                                 TABLE OF CONTENTS

I.     Introduction ......................................................................................................................... 1
II.    Argument ............................................................................................................................ 2
       A.         Claim Construction Is Not Required To Dismiss WSOU’s Complaint.................. 2
       B.         WSOU Does Not State A Plausible Claim For Direct Infringement ...................... 4
                  i.         WSOU Tacitly Admits That It Fails To Plead Joint Infringement ............. 4
                  ii.        WSOU’s Boilerplate Allegations Are Insufficient To Allege Direct
                             Infringement By Google Alone .................................................................. 7
                  iii.       WSOU Cannot Rely On Unpleaded System Claim 9 ................................. 7
       C.         WSOU Fails To Allege Indirect Infringement........................................................ 8
III.   Conclusion .......................................................................................................................... 9




                                                                   -i-
             Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 3 of 14




                                                  TABLE OF AUTHORITIES

                                                                                                                                            Page

CASES

Actus, LLV v. Bank of Am. Corp.
   No. 2:09-CV-102-TJW, 2010 WL 547183 (E.D. Tex. Feb. 10, 2010) ......................................3

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................................4

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ...............................................................................................................7, 8

De La Vega v. Microsoft Corp.,
   2020 WL 3528411 (W.D. Tex., 2020) ...........................................................................4, 5, 6, 8

Iron Oak Techs., LLC v. Dell, Inc.,
    No. 17-CV-999-RP, 2018 WL 1631396 (W.D. Tex. Apr. 4, 2018) ..........................................9

Regents of Univ. of Mich. v. Leica Microsystems Inc.
   No. 19-CV-07470-LHK, 2020 WL 2084891, at *5 (N.D. Cal. Apr. 30, 2020).........................3

Slyce Acquisition Inc. v. Syte
    No. 19-257, 2020 WL 278481, at *5 (W.D. Tex. Jan. 10, 2020) ..............................................3

Tune Hunter, Inc. v. Samsung Telecommunications Am. LLC,
   No. 2:09-CV-148-TJW, 2010 WL 1409245 (E.D. Tex Apr. 1, 2010).......................................3

Vellata, LLC v. Best Buy Co.,
    No. CV 10-6752 AHM, 2011 WL 61620 (C.D. Cal. Jan. 7, 2011) ...........................................3

OTHER AUTHORITIES

Rule 12(b) ........................................................................................................................................3




                                                                       -ii-
         Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 4 of 14




I.      INTRODUCTION

        WSOU must set forth a plausible claim for direct infringement within the four corners of

the complaint in order to survive a motion to dismiss. Google explained in its motion that

WSOU’s theory of direct infringement of the asserted method relied on the actions of two

distinct entities—Google (Gmail) and end users of Gmail—but failed to allege that the actions of

one were attributable to the other. That alone warrants dismissal. In response, WSOU points to

everything but its actual allegations in a last ditch effort to save its deficient complaint.

        First, WSOU ignores its allegations altogether, arguing that Google’s motion should be

denied because it requires the court to engage in claim construction. Not so. Because WSOU’s

allegations rely on multiple actors, the Court need not determine whether the claim itself

requires multiple actors. WSOU cannot escape the deficiencies in its alleged infringement

theory under the guise of premature claim construction.

        Second, WSOU improperly resorts to theories and claims that are not alleged in its

complaint. No matter what WSOU says now in its opposition, its complaint did not include

allegations that the actions of end users of Gmail are attributable to Google, or that Google itself

uses Gmail in an allegedly infringing matter. Nor did WSOU identify a system or theory for

alleged infringement of apparatus claim 9 (or any claim other than claim 1). The court must

limit its review to the allegations that actually appear in WSOU’s complaint to determine

whether it alleges a plausible theory of direct infringement. Dismissal of the entire complaint is

warranted here because it plainly does not.




                                                  -1-
         Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 5 of 14




II.    ARGUMENT

       A.      Claim Construction Is Not Required To Dismiss WSOU’s Complaint

       WSOU attempts to distract the Court from the deficiencies in its complaint by arguing

that granting Google’s motion requires “premature claim construction.” (Dkt. 19 at 4-8.) This

argument is a red herring.

       Claim construction is not necessary to determine that WSOU fails to state a plausible

claim for direct infringement—the Court need look no further than WSOU’s allegations within

the four corners of the complaint to reach that conclusion. The issue is not whether claim 1 itself

requires multiple actors, it is whether WSOU’s theory of direct infringement of that claim as

alleged in the complaint relies on multiple actors. It does. Google presented a chart with

allegations taken directly from WSOU’s complaint that demonstrate that WSOU relied on the

actions of two distinct entities—Google and end users—to perform the method steps of claim 1.

(Dkt. 16 at 5-8.)

       Contrary to WSOU’s assertion, Google does not “overlook[] factual allegations

supporting a theory of direct infringement where each step of claim 1 is attributed to actions of a

user or, alternatively, where each step of claim 1 is attributed to actions of a system.” (Dkt. 19 at

7.) Those allegations do not exist. Nowhere does WSOU allege that a system performs the

claimed step of using an “electronic message client” by “selecting” an email, “assigning” an

archiving rule, and “defining” an archive location. On the contrary, WSOU admits that the

complaint alleges that those actions are performed by a user. (See Dkt. 19 at 7.) WSOU

similarly fails to allege a theory that all steps are performed by the user. WSOU argues that the

“moving” step could be performed by a user, but the allegations it cites do not support that

theory. WSOU points to an allegation that “a user selects the email titled ‘Google Play’ to start

the process of moving it to archive.” (Dkt. 1, ¶ 56.) The step allegedly performed by the user in


                                                -2-
         Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 6 of 14




that allegation is “selecting” an email, which according to WSOU “starts the process of moving”

that email. There is no allegation, however, that the user “mov[es] the selected electronic

message from the inbox to the archive location after detection of the action defined in the archiving

rule” as required by the claims. The allegations that follow confirm that under WSOU’s theory it is

the Gmail system that moves the email to the archive: “Gmail works based on the selected rules”

(id., ¶ 58) and “[t]he email is then no longer in the inbox. It moves from the inbox to the archive

location” (id., ¶ 59).

        There is no need for claim construction because WSOU’s allegations alone confirm that

this is a case of joint infringement requiring actions performed by a system (Gmail) and an end

user. It is the substance of those allegations, not any construction of the claims, that support the

granting of Google’s motion.

        WSOU’s cited authority does not support a different result. In Regents of Univ. of Mich.

v. Leica Microsystems Inc., the court did not consider the sufficiency of the pleading—this case

stands for the unremarkable proposition that a defendant cannot challenge construction of the

patent terms on a motion to dismiss. No. 19-CV-07470-LHK, 2020 WL 2084891, at *5 (N.D.

Cal. Apr. 30, 2020). Google’s challenge is based on WSOU’s allegations, not a particular

construction of the claims. WSOU’s reliance on Slyce Acquisition Inc. v. Syte is similarly

misguided—that case also does not concern the sufficiency of pleadings or even the question of

infringement. Instead, Slyce Acquisition Inc. v. Syte provides that “a Rule 12(b) motion to

dismiss is a procedurally awkward place for a court to resolve a patent’s § 101 eligibility.” No.

19-257, 2020 WL 278481, at *5 (W.D. Tex. Jan. 10, 2020) (emphasis added). That case is

inapposite. WSOU’s reliance on Tune Hunter, Inc. v. Samsung Telecommunications Am. LLC,

No. 2:09-CV-148-TJW, 2010 WL 1409245 (E.D. Tex Apr. 1, 2010), Actus, LLV v. Bank of Am.

Corp. No. 2:09-CV-102-TJW, 2010 WL 547183 (E.D. Tex. Feb. 10, 2010), and Vellata, LLC v.


                                                 -3-
         Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 7 of 14




Best Buy Co., No. CV 10-6752 AHM (RCx), 2011 WL 61620 (C.D. Cal. Jan. 7, 2011) is also

unpersuasive because all three of those cases were decided before the more relaxed pleading

standard for direct infringement using FRCP Form 18 was abrogated. Regardless, unlike in

those cases, claim construction is not required here and WSOU’s allegations are insufficient to

state a plausible claim for direct infringement.

       WSOU’s attempt to distinguish De La Vega v. Microsoft Corp. also fails. The passage

cited by WSOU confirms the similarities between the two cases—both involve situations where

the plaintiff’s alleged theory of infringement requires multiple actors, but the plaintiff failed to

properly plead facts supporting joint infringement. W-19-CV-00612-ADA, W-19-CV-00612-

ADA, 2020 WL 3528411, at *3 (W.D. Tex., Feb. 11, 2020). As discussed below, the court’s

reasoning in that case is equally applicable here.

       B.      WSOU Does Not State A Plausible Claim For Direct Infringement

       WSOU is limited to allegations within the four corners of its complaint to overcome a

motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). As explained in Google’s

motion, those allegations are insufficient as a matter of law to state a claim for direct

infringement. (Dkt. 16.) WSOU states that “[t]he pleadings speak for themselves in refuting

Google’s mischaracterization” (Dkt. 19 at 1), but proceeds to confirm that Google is correct by

basing its arguments against dismissal on allegations and theories that are not included in its

Complaint. It is WSOU, not Google, that misrepresents the contents of that Complaint.

               i.      WSOU Tacitly Admits That It Fails To Plead Joint Infringement

       WSOU points to no allegations in the complaint supporting a plausible claim of joint

infringement by Google and end users. In fact, the complaint is devoid of any allegations that

the actions of end users relied on by WSOU can be attributed to Google. WSOU does not

dispute this, conceding that joint infringement is an “alternative theory” of direct infringement


                                                   -4-
         Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 8 of 14




and purporting to provide “example pleadings that are also relevant to a theory of joint

infringement.” (Dkt. 19 at 9.) The “examples” that WSOU cites, however, are nowhere to be

found in the complaint and thus cannot save it from dismissal.

       WSOU argues, without any support, that “it cannot reasonably be disputed…that Google

both profits from the direct infringement alleged and that it has the ability (as the provider of

Gmail) to stop or limit the infringement alleged.” (Dkt. 19 at 11.) Tellingly, WSOU does not

cite to any allegations in the complaint supporting this new argument. That is because there are

none. Instead, WSOU attempts to introduce Google’s terms of service webpage—which it

admits is not cited in its complaint 1—and points to a provision regarding Google’s procedures

for taking down user-posted content from its websites. (See Dkt. 19 at 11.) Not only is that

provision beyond the four corners of WSOU’s complaint, it is not, as WSOU claims, related to

the allegedly infringing use of Gmail, and is thus irrelevant to the current motion. WSOU’s

failure to allege a plausible theory of joint infringement in its complaint warrants dismissal.

       De La Vega is directly applicable here, which is why WSOU could not distinguish it.

Contrary to WSOU’s assertion, Google points to specific allegations demonstrating that the

complaint suffers from similar deficiencies as the one in De La Vega. (Dkt. 16 at 9.) In both

cases the plaintiff alleged direct infringement by Google but illogically relied on multiple actors

to complete the claimed method steps. In De La Vega, the Court highlighted the plaintiff’s

allegations that relied on the actions of Google and the users of its products. De La Vega v.

Microsoft Corp., 2020 WL 3528411, at *3-*4 (W.D. Tex., 2020). Based on those allegations,




1
 WSOU tries to brush away its attempt to bring in materials beyond the pleadings by stating,
without any support, that “[t]he references identified in the complaint (see, e.g., Dkt. 1, ¶¶ 42-67)
provide links to” the terms of service. (Dkt. 19 at 11.) The screenshots included in the
complaint do not cite to or otherwise reference the terms that WSOU now seeks to rely on.


                                                -5-
         Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 9 of 14




the Court summarized that the “Plaintiff contends that infringement of claim 1 requires three

actors.” Id. Here, as in De La Vega, the plaintiff’s allegations are tethered to the actions of

Google and the users of its products. In particular, WSOU’s allegations, like De La Vega’s, are

tied to products and features that Google allegedly provides to users, and the actions that users of

Google’s products allegedly can or may perform using its products. The following table

illustrates some of these parallels. Therefore, as in De La Vega, this Court should hold that

because the plaintiff recognized in its complaint that multiple actors were required, Google is

correct that this is a case of joint infringement. De La Vega, 2020 WL 3528411, at *4.

 DE LA VEGA Allegations                               WSOU Allegations
 “Description: Google provides an application         “56. Gmail provides users to move the
 called YouTube App which users may                   selected e-mail to archived (i.e. archive
 download and stream live video from their            location) after the filtering process (i.e.
 mobile device using the camera native to their       detection of the action defined in the
 mobile device.” De La Vega v. Google, No. 6-         archiving rule). For example, a user selects
 19-cv-00617, Dkt. 1 at p. 11.                        the email titled “Google Play” to start the
                                                      process of moving it to archive.” WSOU
 “Description: Google provides an application         Compl. at p. 22.
 for users’ mobile devices to view and filter live
 streaming videos on the www.youtube.com/live
 homepage.” Id. at p. 15.
 “Description: Users of YouTube can search            “51. Gmail allows users to select an
 live streaming videos on the                         electronic message (i.e. email). With the
 www.youtube.com/live homepage by typing in           selection, they can perform various features
 the name, keyword or type of the video they          like viewing, marking, etc. as per the
 want to watch.” Id. at p. 17.                        purpose. The selection of one message,
                                                      “Security Alert” is colored blue in the
                                                      background of the message.” WSOU
                                                      Compl. at p. 18.

                                                      “52. After the selection of an e-mail, Gmail
                                                      helps users in performing many features
                                                      (i.e. actions). One of the most prominent
                                                      features to manage the number of messages
                                                      is Filtering. A user can create rules to filter
                                                      the e-mails. Users can label, archive,
                                                      delete, star, or automatically forward the e-
                                                      mail.” WSOU Compl. at p. 19.




                                                -6-
        Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 10 of 14




               ii.     WSOU’s Boilerplate Allegations Are Insufficient To Allege Direct
                       Infringement By Google Alone

       WSOU now claims that it has alleged that Google performs all method steps of claim 1

because “Google can and does use Gmail in the manner claimed.” (Dkt. 19 at 8.) Again, the

complaint does not contain any facts or allegations supporting this theory. (See Dkt. 1, ¶¶ 46-

64.) WSOU does not point to any substantive allegations that Google employees infringe by

using Gmail in the allegedly infringing way described in its complaint. Rather, the sole support

for this new theory is the following two paragraphs of boilerplate language:

       Google makes, uses, sells, offers for sale, imports, and/or distributes in the
       United States, including within this judicial district, products such as, but not
       limited to, Gmail (collectively, the “Accused Products”).

       Google continues to directly infringe at least one claim of the ‘585 Patent, literally
       or under the doctrine of equivalents, by making, using, selling, offering for sale,
       importing, and/or distributing the Accused Products in the United States,
       including within this judicial district, without the authority of Brazos.

(Dkt. 1, ¶¶ 45, 65.) This is exactly the type of “formulaic recitation of the elements of a cause

of action [that] will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

               iii.    WSOU Cannot Rely On Unpleaded System Claim 9

       Faced with its failure to properly allege direct infringement of each step of method claim

1 by a single entity, WSOU attempts to pivot to assertion of system claim 9 based solely on its

inclusion of the boilerplate phrase “Google infringes at least claim 1.” (Dkt. 19 at 11-12 (citing

Dkt. 1-1, ¶64).) WSOU concedes that the complaint cites only method claim 1. The mere words

“at least,” whether or not buried in boilerplate, cannot be sufficient to “‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests,’” Twombly, 550 U.S. at 555

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957) (alteration in original)), and thus cannot

suffice to allege infringement by any claims other than claim 1.




                                                -7-
        Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 11 of 14




       This Court recently considered this issue in De La Vega v. Microsoft Corp., Case No. 19-

612, 2020 WL 3528411 (W.D. Tex. Feb. 11, 2020). There, two complaints alleged “that

Microsoft and Google each, directly and indirectly, infringe[d] at least claims 1 and 9 of” the

patent-in-suit. Id. at *1 (citing Compls. ¶ 21). Despite the “at least” language in the De La Vega

complaints, the Court considered only the claims the plaintiff specifically noted, claims 1 and 9.

See id. at *1-*2. And in doing so, the Court applied a standard that devastates WSOU’s

argument here. See id. at *7. After considering in detail plaintiffs’ allegations of infringement

of claim 1, id. at *2-*7, the Court turned to claim 9:

       Plaintiff’s Original Complaints do not provide any description of how the accused
       instrumentalities infringe claim 9. Plaintiff only refers to claim 9 twice in each of
       his Original Complaints, once to provide the claim language and once to allege
       that each Defendant infringes claim 9 (“Defendant is thus liable for infringement
       of at least claims 1 and 9 of the '986 patent pursuant to 35 U.S.C. § 271.”). There
       is no explanation as to how the accused instrumentalities infringe claim 9.
       Plaintiff fails to even include an allegation or short statement that each Defendant
       infringes claim 9 in the same manner as claim 1.

Id. at *7 (citation omitted). The Court found that “these statements fail to even rise to the level

of ‘labels and conclusions, and a formulaic recitation of the elements of a cause of action’ that

are insufficient under Twombly,” and dismissed the plaintiff’s allegations regarding claim 9

without further analysis, and with prejudice. 2020 WL 3528411 at *7 (quoting Twombly, 550

U.S. 554, 555 (2007)).

       C.      WSOU Fails To Allege Indirect Infringement

       WSOU’s failure to plead a plausible claim of direct infringement necessarily dooms its

claims of indirect infringement. But that is not the only reason WSOU’s indirect infringement

allegations must fail. (Dkt. 16 at 10-12.)

       Contrary to WSOU’s assertion, it is WSOU’s allegations of induced infringement that are

“conclusory,” not Google’s attacks on those allegations. WSOU’s unsupported assertion that




                                                -8-
          Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 12 of 14




“the pleadings sufficiently allege Google had knowledge of the ’585 patent and performed

various activities with specific intent to induce others” does not make it so. (Dkt. 19 at 13.) As

set forth in Google’s motion, WSOU fails to meet the requirement of pleading a specific intent

on behalf of Google to induce infringement of the ’585 patent. (Dkt. 16 at 11, citing Cleveland

Clinic Found. v. True Health Diagnostics LLC, 859 F.3d 1352, 1364 (Fed. Cir. 2017).) The

same is true for WSOU’s allegations of contributory infringement. In response to Google’s

attacks on the sufficiency of those allegations, WSOU merely parrots back its threadbare recital

of the elements of a contributory infringement claim in the complaint. (Dkt. 19 at 15.) That is

insufficient. (See Dkt. 16 at 12-13, citing In re Bill of Lading, 681 F.3d at 1337; see also Iron

Oak Techs., LLC v. Dell, Inc., No. 17-CV-999-RP, 2018 WL 1631396, at *2 (W.D. Tex. Apr. 4,

2018).)

III.      CONCLUSION

          Google respectfully requests that Plaintiff’s Complaint be dismissed in its entirety for the

foregoing reasons.




                                                  -9-
      Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 13 of 14




Dated: October 2, 2020                 Respectfully submitted,



                                       By: T. Gregory Lanier with permission,
                                       by Michael E. Jones
                                       Michael E. Jones
                                       (Texas Bar No. 10929400)
                                       Patrick C. Clutter
                                       (Texas Bar No. 24036374)
                                       Potter Minton, P.C.
                                       110 North College, Suite 500
                                       Tyler, Texas, 75702
                                       +1 (903) 597-8311
                                       +1 (903) 593-0846 facsimile
                                       mikejones@potterminton.com
                                       patrickclutter@potterminton.com

                                        Tharan Gregory Lanier (pro hac vice
                                        pending)
                                       JONES DAY
                                       1755 Embarcadero Road
                                       Palo Alto, California, 94303
                                       +1 (650) 739-3939
                                       +1 (650) 739-3900 facsimile
                                       tglanier@jonesday.com

                                       ATTORNEYS FOR DEFENDANT
                                       GOOGLE, LLC




                                   - 10 -
        Case 6:20-cv-00577-ADA Document 21 Filed 10/02/20 Page 14 of 14




                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on October 2, 2020, I electronically filed this
document with the Clerk of Court via the Court’s CM/ECF system which will send notification
of such filing to all counsel of record, all of whom have consented to electronic service in this
action.

                                             /s/ Michael E. Jones




                                              - 11 -
